Citation Nr: 1329333	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  09-22 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for ear infections 
with tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel
INTRODUCTION

The Veteran served on active duty from April 1970 to January 
1972.  He also has confirmed service in the United States 
Army National Guard during various periods of inactive duty 
for training (INACDUTRA) and active duty for training 
(ACDUTRA).

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of August 2007 and May 2009 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas. 

The Veteran later testified before the undersigned at an 
October 2012 Video Conference hearing.  The hearing 
transcript is of record.  

In June 2013, the Board remanded the case for further 
development by the originating agency.  The case has been 
returned to the Board for further appellate action.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The remaining issues on appeal were previously remanded for 
the purpose of affording the Veteran additional examinations 
and opinions with respect to each of the claims.  The RO 
indicates that the Veteran received appropriate notice of 
the examinations and did not report.  The Veteran states 
that she did not receive notice of the examinations.  As the 
record does not reflect copies of the actual written notice 
of the examinations, the Board finds that it must give the 
benefit of the doubt to the Veteran, and once again remand 
this matter so that the Veteran may be rescheduled for these 
examinations.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination by an ear, nose, and throat 
(ENT) specialist in order to determine 
the nature and etiology of any hearing 
loss and ear infections with tinnitus.  
An explanation should be provided if 
the examination cannot be conducted by 
an ENT specialist or if an appropriate 
medical specialist provides an adequate 
explanation as to why a specialist 
opinion is not necessary in this case.

The claims file, including this remand, 
must be made available to the examiner 
for review, and the examination report 
must reflect that such review was 
accomplished.  All appropriate tests 
and studies should be conducted, and 
any consultations deemed necessary 
should be accomplished.

After reviewing the record and 
examining the Veteran, the examiner 
should address the following:

a.  Whether it is at least as likely as 
not (a 50 percent probability or 
greater), that any current hearing loss 
is etiologically related to the 
Veteran's active military service, to 
include any in-service noise exposure.

b.  Whether it is at least as likely as 
not (a 50 percent probability or 
greater), that any current ear 
infections/tinnitus are etiologically 
related to the Veteran's active 
military service, to include any in-
service noise exposure or documented 
in-service ear problems.

A rationale for all requested opinions 
shall be provided.  If the examiner 
cannot provide an opinion without 
resorting to mere speculation, he or 
she shall provide a complete 
explanation stating why this is so.  In 
so doing, the examiner shall explain 
whether the inability to provide a more 
definitive opinion is the result of a 
need for additional information or that 
he or she has exhausted the limits of 
current medical knowledge in providing 
an answer to that particular 
question(s).

2.  Upon completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case, provided an opportunity to 
respond, and the case should thereafter 
be returned to the Board for further 
appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


